Exhibit DUNDEE CORPORATION Management’s Discussion and Analysis Dundee Corporation(the “Company” or “Dundee Corporation” or “we”) is an asset management company dedicated to private wealth management, real estate and resources.Certain of these activities are carried out directly, through wholly or partially owned subsidiaries, while others are undertaken through equity accounted or portfolio investment holdings.Dundee Corporation’s investment holdings include publicly listed and private companies in a variety of sectors, as well as investments in liquid securities such as mutual funds.The Company is listed on the Toronto Stock Exchange (“TSX”) under the symbol DC.A. This Management’s Discussion and Analysis has been prepared with an effective date of August 10, 2009 and should be read in conjunction with the audited consolidated financial statements of the Company, including the notes thereto, as at and for the year ended December 31, 2008 (“2008 Audited Consolidated Financial Statements”) and the unaudited interim consolidated financial statements for the six months ended June 30, 2009.Financial data has been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) unless otherwise specified.All amounts are in Canadian dollars, unless otherwise specified. The Company holds investments in various industry sectors and our ownership interest in these investments is established through different entities and structures which create differing accounting treatments.Our investments are accounted for as follows: (i) Available-for-sale (“AFS”) securities are carried on the balance sheet at fair value with unrealized gains and losses included in accumulated other comprehensive income (“AOCI”).When an unrealized loss on an investment is determined to be other-than-temporary, the unrealized loss in AOCI is removed and an impairment is recognized on the investment through net earnings. (ii) The carrying values of our investments that are classified as equity accounted investees are adjusted by our share of earnings or losses in the investee, and by any dilution in ownership.Our share of earnings or losses from equity accounted investees is reported in our consolidated statements of operations as “Share of earnings (losses) of equity accounted investees”.In addition, we may recognize a fair value adjustment against the carrying values of our equity accounted investments if their fair value falls below their carrying value and we determine that the decrease in fair value is other-than-temporary in nature. (iii) Our subsidiaries are not recorded as individual investments.Instead, these subsidiaries are consolidated in these financial statements, and 100% of the investees’ accounts are recorded on a line-by-line basis in our own consolidated balance sheets and consolidated statements of operations, subject to non-controlling interest. (iv) Certain investments held by our wealth management subsidiaries have been classified as trading securities.Trading securities are carried on the balance sheet at fair value with unrealized gains and losses included in net earnings. OPERATING SEGMENTS AND SIGNIFICANT INVESTMENTS Wealth Management The wealth management segment includes the operations of our subsidiary, DundeeWealth Inc. (“DundeeWealth”).DundeeWealth is a publicly traded wealth management company that provides diversified wealth management and investment solutions including alternative and tax-advantaged products, capital markets and advisory services to financial advisors, institutions, corporations and foundations, and innovative wealth management through independent financial advisors across Canada.DundeeWealth is listed on the TSX under the symbol DW.Additional information regarding DundeeWealth may be accessed at www.dundeewealth.com. Our wealth management segment also includes our recently established wholly owned subsidiary, Ravensden Asset Management Inc., (“Ravensden”) which is registered as an Investment Counsel and Portfolio Manager in the province of Ontario, as well as our international banking activities, which are carried out through other wholly owned subsidiaries of the Company with offices in Bermuda and the Cayman Islands. Our real estate asset management business is carried out through Dundee Real Estate Asset Management (“DREAM”), a division of our 75% owned subsidiary, Dundee Realty Corporation (“Dundee Realty”).For accounting purposes, the operating results and financial position of DREAM have been included as part of our real estate segment. Real Estate The real estate segment includes the operations of Dundee Realty, a company operating in the real estate asset management business, with activities in a land and housing business in Canada and the United States, as well as the asset management activities carried out by DREAM.Land and housing activities are supplemented by a portfolio of select income generating properties and by our approximate 20% interest in Dundee Real Estate Investment Trust (“Dundee REIT”) (www.dundeereit.com).. Resources Activities in our resources segment are carried out through Dundee Resources Limited (“Dundee Resources”), a wholly owned subsidiary of the Company, as well as through our 53% interest in Eurogas Corporation (“Eurogas”) (www.eurogascorp.com), which is involved in natural gas storage activities in Spain and our 53% interest in Eurogas International Inc. (“EII”), which carries out oil and gas exploration and development activities in Tunisia.The resources segment includes various other portfolio holdings, including our approximate 20%interest in Dundee Precious Metals Inc. (“Dundee Precious”) (www.dundeeprecious.com), and our approximate 25% interest in Breakwater Resources Ltd. (“Breakwater”) (www.breakwater.ca), both of which are accounted for on an equity basis. Other Investments and Corporate Costs Our remaining investments and the operating results from these investments, other than those of our wealth management segment which have been designated as trading securities, have been included in the other investments and corporate costs segment.These investments include both publicly traded and private companies in a variety of sectors as well as liquid securities such as mutual funds.This segment includes general corporate overhead costs, as well as interest and debt servicing costs that are not specifically allocated to any operating division. Significant Investments The following table lists the more significant investments in our portfolio, including our percentage ownership interest, the accounting treatment used to account for each investment, the book value of the investment (other than for consolidated subsidiaries), and the market values for investments that are publicly listed securities, determined using quoted trading prices as at June 30, 2009. (in thousands of dollars except percentages) 30-Jun-09 31-Dec-08 Accounting Book Market Percentage Percentage Investment Holding Treatment Value Value Owned Owned Wealth Management Segment DundeeWealth Inc. (a) Consolidation $ N/A $ 652,748 49 % 49 % Real Estate Segment Dundee Realty Corporation Consolidation N/A N/A 75 % 75 % Dundee Real Estate Investment Trust (b) Equity 91,016 63,568 20 % 21 % Resources Segment Eurogas Corporation Consolidation N/A 39,073 53 % 53 % Eurogas International Inc. Consolidation N/A 167 53 % 53 % Dundee Precious Metals Inc. Equity 42,143 35,171 20 % 20 % Breakwater Resources Ltd. Equity 17,213 53,361 25 % 25 % (a) The Company maintains an approximate 62% voting interest in DundeeWealth. (b) Approximately 82% of our interest in Dundee REIT is held through units of Dundee Properties Limited Partnership (“DPLP”), with the remainder in publicly traded Dundee REIT units.The DPLP units are convertible, at the Company’s option, into units of Dundee REIT on a one-for-one basis. DUNDEE CORPORATION 2 PERFORMANCE MEASURES AND BASIS OF PRESENTATION Our consolidated financial statements are prepared in accordance with Canadian GAAP and are reported in Canadian dollars.We believe that important measures of our operating performance and the operating performance of our subsidiaries include certain measures that are not defined under Canadian GAAP and, as such, may not be comparable to similar measures used by other companies.Throughout this discussion, there will be references to the following performance measures which management believes are relevant in assessing the economics of our business: Ø “AUM” or “Assets under Management” represent the period-end market value of client assets managed by DundeeWealth on a discretionary basis and in respect of which DundeeWealth earns investment management fees and, in certain cases, performance fees.AUM are not reflected on our consolidated balance sheets. Ø “AUA” or “Assets under Administration” represent the approximate period-end market value of client assets administered by DundeeWealth and in respect of which DundeeWealth earns commissions, trailer service fees and administrative or other similar fees.AUA are not reflected on our consolidated balance sheets. Ø “EBITDA” represents earnings before interest, taxes, depreciation and amortization.We use this measure as a supplement to net earnings and cash flows. Ø “Operating Earnings Before Interest, Taxes and Other Non-Cash Items” or “Operating EBITDA” and “Operating Earnings (Loss)” are set out in the consolidated statements of operations of the Company.While these measures are non-GAAP, the Company uses them as supplementary measures to net earnings. CONSOLIDATED RESULTS OF OPERATIONS Six months ended June 30, 2009 compared with the six months ended June 30, Consolidated Net Earnings Net earnings for the first half of 2009 were $21.6 million or diluted earnings per share of $0.28 compared with a net loss of $9.7 million or a diluted loss per share of $0.13 in the same period of 2008.During the six months ended June 30, 2009, DundeeWealth recognized a pre-tax fair value adjustment gain of $36.5 million, representinga mark-to-market gain of $46.0 million on its held-for-trading portfolio of longer-term, floating rate notes (“FRNs”), partially offset by a $9.5 million fair value depreciation adjustment on DundeeWealth’s collateralized loan obligation (“CLO”) investments.These fair value adjustments generated after-tax earnings, before non-controlling interest, of approximately $25.9 million.The loss in the comparative first half of 2008 included an after-tax fair value adjustment of approximately $53.9 million, before non-controlling interest, related to DundeeWealth’s non-bank sponsored asset-backed commercial paper (“ABCP”). Selected Consolidated Segmented Earnings (Loss) Information (in thousands of dollars) For the six months ended June 30, 2009 2008 Wealth management $ 27,256 $ (23,565 ) Real estate 16,990 18,816 Resources (955 ) 1,507 Other investments and corporate costs (5,114 ) (967 ) Intersegment 1,636 1,636 39,813 (2,573 ) Dilution gains (losses) from consolidated subsidiaries 714 (4,375 ) Income taxes (18,898 ) (2,800 ) Net earnings (loss) from continuing operations 21,629 (9,748 ) Gain from discontinued operations of DundeeWealth, net of tax and non-controlling interest - 69 Net earnings (loss) $ 21,629 $ (9,679 ) DUNDEE CORPORATION 3 Consolidated revenues for the six months ended June 30, 2009, were $445.3 million, down 19% compared with $552.1 million in the first half of 2008, reflecting stock market declines that occurred in the latter part of 2008, and early 2009. In the second quarter of this year, capital markets events have stimulated an increase in investor confidence through what appears to be a stabilization of the global economy and reduced volatility in equity markets.In turn, this has contributed to growth in DundeeWealth’s AUM to $29.8 billion from $25.6 billion at March 31, 2009 and $25.4 billion at December 31, 2008.Despite the 17% growth in AUM since December of 2008, AUM is still down 5.2% from $31.5 billion at June 30, 2008, which has resulted in a period-over-period decrease in revenues and profitability in our wealth management segment, before adjusting for mark-to-market items, partially mitigated by notable improvements in operating efficiencies.However, DundeeWealth continues to experience strong net asset gathering activities, with net additions to AUM of approximately $1.0 billion during the first six months of this year.This achievement was further enhanced by market appreciation of $3.2 billion, both factors which contributed to successfully increasing DundeeWealth’s mutual fund market share to 3.33% at June 30, 2009 from 3.03% at December 31, 2008. While financial performance of our wealth management segment for the first six months of 2009 represents a decline from the same period of the prior year, before adjusting for mark-to-market items, DundeeWealth’s results in the second quarter of this year demonstrated its sensitivity to improved market conditions.When compared to the first quarter of this year, consolidated revenues in DundeeWealth increased by almost 23%, contributing to an increase in EBITDA to $40.7 million from $23.0 million of EBITDA generated in the first three months of this year. Net earnings from our real estate segment decreased marginally to $17.0 million for the first six months of 2009 from $18.8 million in the same period of 2008.We previously reported that our real estate segment had not escaped the persistent uncertainty that impacted the world economy during the latter part of 2008 and early into 2009.Throughout the first quarter, Dundee Realty’s efforts were focused on servicing existing mandates, using a cautionary management approach to ensure a strong financial position in a difficult economy, while carefully monitoring industry activity.Dundee Realty is cautiously optimistic of economic indicators showing an end to the recession in Canada, with expected growth in the third quarter of 2009.Recognizing that other markets, including the US market, have not recovered to the same magnitude, Dundee Realty continues to manage its business conservatively.However, improving housing markets have created an increased demand for land lots in most geographic areas in Canada as builders progress through existing inventories, and Dundee Realty is well positioned to meet this demand. Operating losses before income taxes and non-controlling interest from our resources segment were $1.7 million in the first half of 2009 compared with earnings of $1.1 million in the same period of 2008.In March, 2009, EII received approval for the listing of its common shares on the Canadian National Stock Exchange (“CNSX”).Increases in SG&A expenses attributed to our resources segment include the costs incurred by EII as a publicly listed security.EII also incurred higher levels of SG&A costs in the current period relating to the settlement of its farmout arrangement with Delta Hydrocarbons B.V. (“Delta”).The operating results of our resources segment include our share of the operating results of our equity-accounted investments, including both Breakwater and Dundee Precious.Equity earnings in the six months ended June 30, 2009 relating to resource activities were $1.5 million compared with equity earnings of $2.8 million in the same period of the prior year, reflecting lower gross profits from mining operations and decreased productivity generally experienced by the industry as a whole. DUNDEE CORPORATION 4 Available-for-Sale Securities (“AFS”) (in thousands of dollars) Three Months Six Months ended ended 30-Jun-09 30-Jun-09 Fair value of available-for-sale securities, beginning of period $ 142,695 $ 294,730 Transactions in the period ended June 30, 2009 New investments 2,889 20,259 Proceeds from sales of investments (76 ) (3,790 ) Transfer to trading securities - (169,478 ) Changes in unrealized gains in available-for-sale securities 26,443 29,496 Other transactions (1,654 ) (920 ) Fair value of available-for-sale securities as at June 30, 2009 $ 170,297 $ 170,297 Represented by: Collateralized loan obligations $ 7,144 Mutual funds managed by a subsidiary 82,803 Other 80,350 $ 170,297 Following the completion of the restructuring plan granted by the Superior Court of Ontario early in the first quarter of 2009, DundeeWealth exchanged its investments in ABCP for FRNs designed to match the maturities of the underlying assets.DundeeWealth classified the newly acquired FRNs as held-for-trading.Accordingly, the value of ABCP immediately prior to the restructuring was removed from the Company’s portfolio of AFS securities. As part of the restructuring arrangement, DundeeWealth received interest in arrears of $16.8 million during the first half of 2009, including $4.5 million received in the current quarter, all of which was applied towards the carrying value of the ABCP investments.Since their issuance, DundeeWealth’s FRN investments have repaid principal amounts of $25.9 million, which was received by DundeeWealth in the second quarter of this year.This amount was also applied towards the carrying value of the FRNs. During the six months ended June 30, 2009, we purchased AFS securities at a cost of $20.3 million.Many of our investments in the current period were resource-based.We also received proceeds from the sale of AFS securities of $3.8 million, most of which related to the disposition of certain mutual fund investments.At June 30, 2009, the fair value of the
